Exhibit 10.1

 

Amendment to Stock Option Award Agreements

 

WHEREAS, AptarGroup, Inc. (the “Company”) has entered into option award
agreements under its equity incentive plans for employees and non-employee
directors (collectively, the “Stock Incentive Plans”) which evidence stock
option awards granted on or after July 15, 2005 (the “Stock Option Agreements”);

 

WHEREAS, the Stock Option Agreements provide that the options granted thereunder
expire ten years from the grant date specified in the Stock Option Agreements;

 

WHEREAS, the Compensation Committee of the Board of Directors (the “Committee”)
desires to protect holders of options from a scenario in which they
inadvertently fail to exercise in-the-money options prior to the Expiration Date
specified in the applicable Stock Option Agreement;

 

WHEREAS, the Company desires to amend the Stock Option Agreements to implement
such protection in favor of holders of options; and

 

WHEREAS, terms not otherwise defined herein shall have the meanings ascribed to
them in the Stock Incentive Plans or Stock Option Agreements, as applicable;

 

NOW, THEREFORE, the Stock Option Agreements hereby are amended by adding a new
provision at the end of Section 2 as follows:

 

Automatic Exercise.  Notwithstanding the foregoing, if the Market Value (as
defined in the Stock Incentive Plans) of a share of Common Stock on the
Expiration Date of the option, as specified in the Stock Option Agreement,
exceeds the option price per share of the option, then to the extent the option
has not theretofore been exercised, expired or otherwise terminated, the Company
shall cause the option to be automatically exercised immediately prior to its
termination on the Expiration Date, and to provide for the full option price
therefor to be satisfied by withholding whole shares of Common Stock that would
otherwise be delivered to the optionee having an aggregate Market Value,
determined as of the date of exercise, equal to the amount necessary to satisfy
such option price and to provide for any withholding taxes thereon (as described
in the Stock Incentive Plans and the Stock Option Agreements) to be satisfied by
selling such number of shares of Common Stock subject to the award as is
necessary to make a cash payment to the Company in an amount equal to any
withholding taxes thereon (as described in the Stock Incentive Plans and the
Stock Option Agreements), such sale to be effected on the Employee’s behalf
through a broker (and other procedures) designated by the Company (with such
broker selecting the trade date and the selling price).  Shares of Common Stock
to be withheld may not have an aggregate Market Value in excess of the amount
determined by applying

 

--------------------------------------------------------------------------------


 

the minimum statutory withholding rate.  Any fraction of a share of Common Stock
which would be required to satisfy such an obligation shall be disregarded and
the remaining amount due shall be paid in cash by the holder. This Section is
intended to constitute a written plan pursuant to Rule 10b5-1(c) under the
Securities Exchange Act of 1934.  To the extent applicable, the optionee shall
take actions necessary to ensure that any such sales shall comply with Rule 144
under the Securities Act of 1933.

 

In all other respects, the Stock Option Agreements shall remain in full force
and effect in accordance with their terms.

 

Adopted by the Committee on July 15, 2015.

 

2

--------------------------------------------------------------------------------